 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00584-PHX-DJH
10                  Plaintiff,
11   v.                                                 DETENTION ORDER
12   Andrew Walsh,
13                  Defendant.
14
15          Defendant appeared in court with counsel. Pursuant to 18 U.S.C. § 3141 et. seq. a
16   detention hearing was held.      The Defendant is ordered detained pending an intake

17   assessment for placement at Crossroads in Phoenix, Arizona or other facility as designated
18   by Pretrial Services. Should Defendant be found suitable for placement, a release hearing

19   before the duty magistrate judge will be scheduled to set conditions of release to include

20   pretrial residency at said facility, as conditions do exist which would reasonably assure the
21   safety of others and the appearance of the Defendant if Defendant is found for placement.
22   Should Defendant not be found suitable for placement, Defendant shall be detained

23   pending trial as there are no conditions or combination of conditions which would

24   reasonably assure the safety of others or the appearance of the Defendant.

25          The Pretrial Services Officer is ordered to timely notify this Court of the

26   Defendant’s intake assessment results. If the Defendant is found suitable for placement,
27   the Pretrial Services Officer shall also timely notify the Court of the date and time the
28   facility will provide transportation from the Sandra Day O’Connor Courthouse for the
 1   Defendant as well as the need for a release hearing for the duty magistrate judge to set
 2   conditions of release, including pretrial residence at the facility.
 3          Dated this 2nd day of November, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
